IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30610
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

BENNY RAY COLLINS, also known as Chop Collins,

                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                      USDC No. 98-CR-30010-17
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Benny Ray Collins, federal prisoner # 09912-035, appeals the

district court’s denial of his motion to take judicial notice of

facts under 18 U.S.C. § 3742(f)(1).   Collins’s motion stems from

his guilty-plea conviction for conspiracy to possess with intent

to distribute five kilograms or more of cocaine hydrochloride for

which he received a 151-month sentence.   He did not appeal his

sentence.   The present motion asserts that his case should be

remanded for resentencing and his sentence should be reduced

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30610
                                  -2-

because two of his prior convictions should have been excluded

from the guideline sentencing computations.

     Collins’s motion was not authorized by 18 U.S.C.

§ 3742(f)(1), which permits an appellate court to remand a case

on direct appeal for further sentencing proceedings when it is

determined that a sentence “was imposed in violation of law or

imposed as a result of an incorrect application of the sentencing

guidelines.”     18 U.S.C. § 3742(f)(1).    Collins’s motion should

have been denied for lack of jurisdiction, United States v.

Early, 27 F.3d 140, 142 (5th Cir. 1994), and we affirm on that

basis.

     AFFIRMED.